Mr. Justice FraNco Soto
delivered the opinion of the court.
Pedro B. Jesus filed a complaint in the District Court of Humacao for. the refund of the sum of $195.53 paid under protest to the Treasurer of Porto Pico as taxes.
The defendant-appellee raised the question of jurisdiction in the court a quo, alleging that the said court had no original jurisdiction because of the amount involved. This plea was overruled, albeit the action was dismissed on other grounds.
However, the question of jurisdiction raised and insisted on by the appellee in his brief is primordial and of vital importance in this case.
On March 9, 1911 (No. 35, p. 124), the Legislature for the first time enacted a law establishing procedure for the recovery of taxes paid under protest, section 3 thereof providing that the action should be brought “in the court having competent jurisdiction.”
This Act, in relation to Act No. 76 of April 13, 1916 (p. 151), authorizing suits against The People of Porto Rico, was interpreted in the cases of Saurí & Subirá v. Sepulveda, District Judge, 25 P.R.R. 224, and Serrállés v. Treasurer of Porto Rico, 30 P.R.R. 220. In neither of these cases cited by the lower court was it held that the Act of 1911 had been repealed by the Act of 1916. Tt was *413held rather that the two acts coexisted independently and each had its own force.
On March 13, 1920 (p. 124), the Legislature enacted Act No. 17 to regulate administrative and judicial procedure with regard to taxes paid under protest and to repeal the Act of March 9, 1911. Section 2 thereof provided that the taxpayer should file his complaint within the time specified “in the proper district court,” thus changing the provision contained in the Act of 1911. The provision was clear. It changed by its wording the meaning of the former Act exclusively designating the district courts as having jurisdiction to entertain suits for the refund of taxes paid under protest, without regard to the amount involved. But finally Act No. 9 of 1924 (p. 70), by which this case is governed, re-enacted the provision of the original Act. Its section 4 is as follows:
“Section 4. — A taxpayer who shall have paid under protest the whole or part of any tax shall, within a term of not to exceed thirty days from and after the date of payment, sue the Treasurer of Porto Eico in a court of competent jurisdiction, to secure the return of the amount protested. The Treasurer of Porto Eico, through the Attorney General or through the official designated by the latter from his department, shall answer the said suit within the term granted by law for the filing’ of answers and shall make therein, in their order, allegations to strike out particulars of the complaint and demurrers. * * *.”
It must be presumed tbat when the Legislature varied the terms of the Act of 1920 on that point it showed a clear intention of not conferring upon the district courts exclusive jurisdiction of such actions, but that the jurisdiction was to be determined by the amount involved, following therefor the general Act of March 10, 1904, Comp. 1911, section 1148 et seq. And undoubtedly it was considered that it would not be equitable or just to compel a taxpayer to resort to a district court to recover small sums, authorizing him to sue in the proper municipal court, provided the *414amount involved did not exceed $500, including interest.’ Section 1173 Comp. 1911.
For the reasons stated the judgment appealed from should be modified so that its dispositive part may read as follows: “The demurrer to the jurisdiction is sustained and the complaint is dismissed, without special imposition of costs,” and, as so modified, the judgment is affirmed.